Citation Nr: 1429055	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a jaw injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1900 to July 1989.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was before the Board in May 2013, the Board granted reopening of the Veteran's claim for service connection for residuals of a jaw injury and remanded the reopened claim for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

The Veteran's current temporomandibular joint disorder and myofascial pain syndrome are due to in-service trauma.


CONCLUSION OF LAW

Temporomandibular joint disorder and myofascial pain syndrome are due to injury incurred during active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the Veteran has been provided all required notice.  In addition, the Board has determined that the evidence of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development of the record is required and there is no need to remand the claim to afford the Veteran the requested hearing before a Decision Review Officer of the RO.

The evidence establishes that the Veteran sustained jaw trauma in service.  There is conflicting evidence concerning whether the injury resulted in a fracture.  In addition, there are conflicting medical opinions concerning whether the Veteran's current temporomandibular joint disorder and myofascial pain syndrome are due to the in-service trauma.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his temporomandibular joint disorder and myofascial pain syndrome.


ORDER

Entitlement to service connection for temporomandibular joint disorder and myofascial pain syndrome due to in-service jaw injury is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


